      Case 1:19-cv-00598-LJV-JJM Document 33 Filed 05/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

              Plaintiff,
                                                        19-CV-598
       v.                                               DECISION & ORDER

 PROTOCOL OF AMHERST, INC., D/B/A
 PROTOCOL RESTAURANT,

              Defendant.



      On May 9, 2019, the plaintiff commenced this action. Docket Item 1. On July 9,

2019, this Court referred this case to United States Magistrate Judge Jeremiah J.

McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 7.

On July 29, 2019, the plaintiff moved to strike the defendant’s second, twelfth, and

fourteenth affirmative defenses, Docket Item 9; on August 21, 2019, the defendant

responded, Docket Item 14; and on August 28, 2019, the plaintiff replied, Docket

Item 15. On March 16, 2020, Judge McCarthy issued a Report and Recommendation

("R&R") finding that the plaintiff's motion should be granted. Docket Item 30. The

parties did not object to the R&R, and the time to do so now has expired. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
      Case 1:19-cv-00598-LJV-JJM Document 33 Filed 05/05/20 Page 2 of 2




P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy‘s R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy’s recommendation to grant the plaintiff's motion.

         For the reasons stated above and in the R&R, the plaintiff's motion to strike the

defendant’s second, twelfth, and fourteenth affirmative defenses, Docket Item 9, is

GRANTED. The case is referred back to Judge McCarthy for further proceedings

consistent with the referral order of July 9, 2019, Docket Item 7.



         SO ORDERED.

Dated:         May 5, 2020
               Buffalo, New York



                                                /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
